DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/20/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50, 54, 61-64, and 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,753,367 to Miller et al. (“Miller”) in view of U.S. Patent No. 4,856,674 to Berney (“Berney”) further in view of U.S. PGPUB 2008/0191103 Al to Thurgar (“Thurgar”).
This figure, now referred to as Thurgar annotated Fig. 6, used for the rejection of claims 50, 54, 55, 60-64, and 67-69 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 50, 54, 55, 60-64, and 67-69 below. 

    PNG
    media_image1.png
    795
    589
    media_image1.png
    Greyscale

As to claim 50, Miller teaches a bin assembly for receiving or storing one or more items, comprising: a bin (container 2), comprising: a wall (side walls 12) having an upper end (Fig. 4) and a lower end (Fig. 4); a bottom (bottom wall 10) 
Berney teaches the lid (lid 15) contacts (Fig. 3) the second end portion (lower face 11A) of the rim (lip 11). The lid 15 has an inwardly projecting connecting flange 23 with an upper face 23A where the upper face contacts the lower face 11A of the lip 11, as seen in Fig. 3.
Thurgar teaches the cavity (cavity, Thurgar annotated Fig. 6) is below the mouth (upper edge 345) of the bin (bin 330).

As to claim 54, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, wherein, when the lid is on the bin, the lid does not contact the first end portion of the rim (Fig. 18).
As to claim 61, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, wherein the rim comprises a downwardly extending fall (where 30 meets 32) fixedly coupled to the wall.
As to claim 62, Miller modified by Berney and Thurgar teaches the bin assembly of claim 61, wherein the channel is a wedge-shaped channel, and where the wedge-shaped channel comprises a space between an inner surface of the downwardly extending fall and an outer surface of the wall (Fig. 18).
As to claim 63, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, wherein the rim comprises a downwardly extending flare (where 30 meets 12) fixedly coupled to the wall (Fig. 18).
As to claim 64, Miller modified by Berney and Thurgar teaches the bin assembly of claim 63, wherein the channel is a wedge-shaped channel, and wherein the wedge-shaped channel comprises a space between an inner surface of the downwardly extending flare and an outer surface of the wall (Fig. 18).

As to claim 68, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, wherein the lid comprises a protuberance (corner support members 36).
As to claim 69, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, further comprising a hinge (hinge elements 42) that joins the lid to the bin.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Berney in view of Thurgar further in view of U.S. Patent No. 5,641,090 to Kowalski et al. (“Kowalski”).
As to claim 51, Miller modified by Berney and Thurgar teaches the bin assembly of claim 50, but does not teach wherein, when the lid is on the bin, the lid contacts the rim at the first end portion of the rim.
Kowalski teaches wherein, when the lid (lid 12) is on the bin (container 10), the lid contacts the rim (annular rim 18) at the first end portion (where 18 connects with sidewalls 16) of the rim (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lid contacting the rim of Kowalski with the bin assembly taught by Miller modified by Berney and Thurgar to provide a lid that has the inner dimensions of the ledge of the lid act to retain the outer dimensions of the container annular rim (Kowalski, col. 1, lines 47-49). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733